

	

		III

		109th CONGRESS

		1st Session

		S. RES. 76

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Lieberman (for

			 himself, Mr. Allen,

			 Mr. Dodd, and Mr. Biden) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate on the

		  anniversary of the deadly terrorist attacks launched against the people of

		  Spain on March 11, 2004.

	

	

		Whereas on March 11, 2004, terrorists associated with the

			 al Qaeda network detonated a total of 10 bombs at 6 train stations in and

			 around Madrid, Spain, during morning rush hour, killing 191 people and injuring

			 2,000 others;

		Whereas like the terrorist attack on the United States on

			 September 11, 2001, the March 11, 2004, attacks in Madrid were an attack on

			 freedom and democracy by an international network of terrorists;

		Whereas the Senate immediately condemned the attacks in

			 Madrid, joining with the President in expressing its deepest condolences to the

			 people of Spain and pledging to remain shoulder to shoulder with them in the

			 fight against terrorism;

		Whereas the United States Government has continued to work

			 closely with the Spanish Government to pursue and bring to justice those who

			 were responsible for the March 11, 2004, attacks in Madrid;

		Whereas the European Union, in honor of the victims of

			 terrorism in Spain and around the world, has designated March 11 an annual

			 European Day of Civic and Democratic Dialogue;

		Whereas the people of Spain continue to suffer from

			 attacks by other terrorist organizations, including the Basque Fatherland and

			 Liberty Organization (ETA);

		Whereas the Club of Madrid, an independent organization of

			 democratic former heads of state and government dedicated to strengthening

			 democracy around the world, is convening an International Summit on Democracy,

			 Terrorism, and Security to commemorate the anniversary of the March 11, 2004,

			 attacks in Madrid; and

		Whereas the purpose of the International Summit on

			 Democracy, Terrorism, and Security is to build a common agenda on how the

			 community of democratic nations can most effectively confront terrorism, in

			 memory of victims of terrorism around the world: Now, therefore, be it

		

	

		That the Senate—

			(1)expresses

			 solidarity with the people of Spain as they commemorate the victims of the

			 despicable acts of terrorism that took place in Madrid on March 11,

			 2004;

			(2)condemns the

			 March 11, 2004, attacks in Madrid and all other terrorist acts against innocent

			 civilians;

			(3)welcomes the

			 decision of the European Union to mark the anniversary of the worst terrorist

			 attack on European soil with a Day of Civic and Democratic Dialogue;

			(4)calls upon the

			 United States and all nations to continue to work together to identify and

			 prosecute the perpetrators of the March 11, 2004, attacks in Madrid;

			(5)welcomes the

			 initiative of the Club of Madrid in bringing together leaders and experts from

			 around the world to develop an agenda for fighting terrorism and strengthening

			 democracy; and

			(6)looks forward to

			 receiving and considering the recommendations of the International Summit on

			 Democracy, Terrorism, and Security for strengthening international cooperation

			 against terrorism in all of its forms through democratic means.

			

